Citation Nr: 1646727	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-30 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to July 1, 2013, for a service-connected low back disability, consisting of lumbosacral strain with degenerative scoliosis and degenerative joint and disk disease.

2.  Entitlement to an evaluation in excess of 40 percent as of July 1, 2013 for the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1955 to July 1959 and in the Air Force from November 1959 to August 1960.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran offered testimony during a Travel Board hearing before the undersigned; a transcript of this hearing is of record.  The case was remanded in August 2015, April 2016, and August 2016 for additional development.

In the course of appellate development, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) was granted in March 2014, effective in October 2013, and the Veteran subsequently stated that he was satisfied with the effective date of the TDIU rating.  Accordingly, the TDIU issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 1, 2013, the Veteran's service-connected back disability was manifested by scoliosis, degenerative disc disease and degenerative changes of the thoracolumbar and lumbosacral spine, with flexion in excess of 30 degrees, and without ankylosis or incapacitating episodes of 4 weeks or more.  

2.  Beginning July 1, 2013, the Veteran's service-connected low back disability has been manifested by limitation of flexion of less than 30 degrees, without additional functional impairment, unfavorable ankylosis, or incapacitating episodes of 6 weeks or more.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2003, the criteria for an evaluation in excess of 20 percent for the Veteran's service-connected low back disability have not been met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).   

2.  Beginning July 1, 2013, the criteria for an evaluation in excess of 40 percent for the Veteran's service-connected low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The duty to notify has been met.  See April 2010 VCAA correspondence and January 2015 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  

The Veteran was afforded several VA examinations throughout the pendency of the claim.  In August 2016, the case was remanded for an additional examination to satisfy the requirements of the recent precedent Court decision, Correia v. McDonald, 28 Vet. App. 158 (2016).  This decision held that 38 C.F.R. § 4.59 requires that, whenever possible, musculoskeletal examinations of the joints must include range of motion testing of active motion, passive motion, in weight-bearing and nonweight-bearing.  However, the examiner was unable to obtain any other findings except active motion, in weight-bearing position, because the Veteran stated that he was unable to perform the requested movements.  Moreover, the Board notes that as the Veteran is in receipt of a 40 percent evaluation for his low back condition, a higher rating would require unfavorable ankylosis, which is not suggested by the evidence of record.  Therefore, obtaining passive or non-weightbearing range of motion testing could not affect the rating, because, if the spine is considered to be fixed, it is in the neutral position.  The examiner also was unable to provide a retrospective evaluation as to those findings at the time of the earlier examinations.  VA has made all feasible attempts to comply with Correia.  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled). 

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

The Veteran injured his low back during service, and in a July 1962 rating decision, service connection was granted for mild lumbosacral strain, rated noncompensably disabling.  In March 2010, he filed a claim for an increased rating, stating that his back condition had increased in severity.  

A VA QTC examination in May 2010 disclosed limitation of forward flexion to 50 degrees, and a combined range of motion totalling 95 degrees.  The Veteran reported weakness.  He reported daily flare-ups, with moderate impairment.  On examination, he had normal gait and posture.  There was no ankylosis, fatigue, weakness, lack of endurance, incoordination, muscle spasm, effusion, instability, redness, abnormal movement, or spasm noted.  There was painful motion.  There was no loss of range of motion after repetitive use.  There were signs of intervertebral disc syndrome (IVDS), consisting of positive straight leg raising testing.  Lower extremity motor function and reflexes were normal; sensation was abnormal to pinprick along the sciatic nerve.  X-rays of the spine revealed spinal curvature, convex to the right, with no fracture.  There were multilevel degenerative bone and disk disease, and facet arthropathy.  

Private medical records show that the Veteran underwent lumbar myelogram and computerized tomography (CT) scan of the lumbosacral spine in May 2010.  The resulting impression was dextroconvex scoliosis of the lumbar spine; multilevel degenerative disk disease and spondylosis, most prominent at L4/5; mild central canal stenosis; multilevel neural foraminal stenosis, most prominent at L5/S1 on the left, but also present at L3/4 on the left; abnormal motion at L4/5 on flexion and extension views; and multilevel degenerative facet disease.  EMG in June 2010 disclosed evidence of denervation at L4-5 and L5/S1 levels.  There was left lumbar radiculopathy primarily affecting L5/S1.  

The Veteran was seen at the Seton Spine and Scoliosis Center in July 2010, for complaints of back and left leg pain.  It was noted that he had been diagnosed with scoliosis in 2006.  He had a slightly stooped ambulation.  His left hip was higher than the right, and the left shoulder was slightly high.  The impression was degenerative scoliosis with at least a 4-year history of low back pain and left lower extremity pain and numbness, with failed conservative therapy.  The only other option was surgical, and the Veteran elected to proceed with surgery, after the risks and benefits were explained to him.  

A VA examination was obtained in August 2010.  Examination of the peripheral nerves resulted in a diagnosis of lumbar spine degenerative arthritis with IVDS involving sciatic nerve with nerve dysfunction, neuralgia; no paralysis or neuritis.  Much of his ambulatory problem was due to his foot problem with nerve entrapment.  Radiculopathy of L5/S1 was difficult to test, but was noted to affect his left leg and foot.  

On a VA examination of the spine in August 2010, forward flexion was to 90 degrees, but combined range of motion was to 115 degrees.  The Veteran reported a history of fatigue, stiffness, weakness and pain; with lumbar radiation down left leg for several years.  On examination, his pelvis was tilted to the right and his posture was stooped.  His left hip was higher, and he had dextroconvex scoliosis of lumbar spine.  There was no other abnormal curvature.  There was no spasm, atrophy, guarding, tenderness, or weakness; there was pain with motion.  The diagnosis was lumbar spine degenerative arthritis with intervertebral disc syndrome involving the sciatic nerve.  Regarding his daily activities, he could stand for 10 minutes or sit for 15 minutes before needing to move.  It was commented that much of his ambulatory problem was due to his foot problem, resulting in surgical procedures for nerve entrapment, as well as the left radiculopathy of L5/S1 spine.  He also had back pain from the scoliosis as well and part of planned surgical procedure is to reconstruct spine that was curved from the scoliosis, as well as to treat the radiculopathy involving the sciatic nerve that affected the left leg and foot.  The left lumbar radiculopathy of the sciatic nerve was related to the back condition.  

In September 2010, the Veteran underwent spinal surgery in a private hospital.  The pre- and post-operative diagnoses were collapsing spine syndrome; thoracolumbar scoliosis; L4-5 stenosis; back pain; and lumbar radiculopathy.  According to the operative reports, he first underwent anterior lumbar interbody fusion of spinal segments L2-3, L3-4, L4-5, and L5-S1, with insertion of biomechanical devices at these levels, and insertion of fixation plates.  The operative findings disclosed severe degenerative disc disease at these levels.  

Then, five days later, still in September 2010, the Veteran underwent laminectomy of L4-5 for decompression of the left L5 nerve root; posterolateral fusion T9-S1; posterior segmental instrumentation T9-S1; application of pelvic fixation; and open reduction of scoliosis.  This surgical procedure disclosed severe degenerative changes in the posterior facets and ligamentous hypertrophy at L4-5 on the left.  The Veteran was discharged 8 days after this surgery, on September 21, 2010.  

For the period from September 8, 2010, through December 31, 2010, the Veteran was granted a temporary total convalescent rating.  During this time, he was noted to be recovering well.  He underwent outpatient rehabilitation, and physical therapy.  At his 3-month follow-up on December 7, 2010, the Veteran stated that he was doing well with near complete resolution of his lower extremity pain.  He still experienced occasional spasms and was still undergoing rehabilitation.  He had been wearing his thoracolumbar brace.  On examination, he ambulated with a nonantalgic gait.  He displayed 5/5 strength in the lower extremities  X-rays showed intact hardware and no loosening of screws.  He was advised that he could discontinue his brace, and could begin to resume more of his usual activities, while continuing to avoid strenuous activies in excess of bending and lifting more than 30 pounds.  

A CT scan dated in March 2011 disclosed a satisfactory appearance of the T9 through iliac spinal axis fusion, with much improvement in the previous severity of scoliosis.  On the 6-month post-surgical follow-up in March 2011, the Veteran reported that he was doing well.  He reported that he was very happy with how everything had turned out.  At this point, he was told that he only needed to return if he had problems.

A VA examination was performed in May 2011.  It was noted that the Veteran had done well post-surgery, with near complete resolution of left lower extremity pain.  Current, he had some trouble bending over, with a burning sensation.  He also reported numbness and paresthesias, with no weakness in the leg or foot decreased motion, stiffness, and spasms.  It was reported that he had had 150 days of incapacitating pain during the past 12 months.  However, it was also noted that he had no incapacitating episodes due to IVDS.  The reason for this difference was not stated, but in an addendum dated in July 2010, the examiner stated that the scoliosis was not related to the Veteran's service-connected lumbar strain.  (VA has determined that scoliosis is part of the service-connected disability picture.)  The Veteran used a cane.  On examination, posture, head position and gait were normal.  He still had scoliosis, but the March 2011 CT scan showed improvement.  He did not have ankylosis.  He had normal muscle tone, with no atrophy.  Active range of motion testing revealed forward flexion to 60 degrees.  The combined range of motion was 155 degrees. He was found to have lumbar strain with degenerative disc disease and scoliosis.  He had decreased ability to do chores and to bend over to Velcro his shoes.   

In March 2013, the Veteran was seen by A. Horvit, M.D., for a neurological consult.  It was noted that he had had left foot pain, which had been attributed to the left peroneal nerve; however, the pain had persisted despite surgery and his podiatrist was now concerned that the pain was stemming from his back.  The examiner noted that the Veteran also experienced pain in the lower back that radiated to the left lateral thigh.  The back pain was present prior to the back surgery, and resolved, but had subsequently recurred over the past 6 months.  On examination, muscle strength was 5/5 in all major muscle groups.  Tone was normal in all extremities, and there was no atrophy.  Motor testing was limited by low back pain, especially in the left lower extremities.  Sensation was decreased in the medial aspect of both legs, and also to the left foot.  Vibratory sensation was decreased in both feet, and temperature sense was decreased in the left leg.  He walked with a limp.  

The assessment was foot pain, peripheral neuropathy, and lumbar radiculopathy.  Dr. Horvit stated that the Veteran had left foot pain as well as radicular back pain.  The back pain was consistent with a lumbar radiculopathy.  It was not clear if the pain in the foot was related; the left foot pain was focal, and there was pain to palpation, suggesting a focal process.  There was also evidence of an underlying polyneuropathy which was also seen on the EMG, which was likely the cause of the numbness in both feet.  Lab tests were planned to determine the etiology of the peripheral neuropathy, whereas he was referred to a neurosurgeon regarding the lumbar radiculopathy.  

An MRI of the thoracic spine in March 2013 revealed an uncomplicated appearance to the lower thoracic multilevel pedicle screw placement for fusion.  Otherwise, the technically limited scan was unremarkable.  There was no mechanical neural impingement identifiable.  MRI scan of the lumbar spine resulted in an impression of uncomplicated appearing multilevel anterior and posterior fusion, although detail was obscured by unavoidable ferromagnetic artifact.  CT scans of the thoracic and lumbar spine in March 2013 revealed posterior fusion involving lower thoracic and entire lumbar spine, as well as chronic degenerative changes at multiple levels.  

In April 2013, the Veteran was seen at a VA facility.  It was noted that he was a dual care patient, followed outside the VA system.  He reported persistent low back pain and foot problems, for which he was followed very closely outside.  He reported a recent fall due to tripping in March 2013.  Extensive evaluation of the back revealed intact hardware.  He was offered therapy for gait instability, but reported that he had a cane and a walker, although he did not use the walker.  The pertinent assessment was chronic low back pain, neuropathic pain, and left foot pain.  

On a VA examination in July 2013, the examiner reported diagnoses of osteoarthritis, lumbosacral strain, and collapsing spine syndrome.  The Veteran reported flare-ups consisting of daily, constant pain, stiffness and instability.  Range of motion testing revealed forward flexion to 10 degrees, with 0 range of motion in extension and lateral flexion and rotation.  The examiner stated that the Veteran was unable to perform repetitive testing due to instability and post-operative precautions.  Functional loss was reported as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weightbearing.  He had no localized tenderness.  He had guarding, resulting in abnormal gait and abnormal spinal contour.  Testing of strength revealed hip flexion of 3/5 bilaterally, knees 4/5 bilaterally, and ankles and feet 4/5 on the right and 3/5 on the left.  He had muscle atrophy bilaterally, which was mild.  Reflexes in the knees were reported as absent.  Sensation to light touch was noted to be normal in the anterior thigh (L2), decreased in the thigh/knee (L34), and decreased on the lower leg/ankle (L4/L5/S1), bilaterally.  He had mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the right lower extremity.  In the left lower extremity, the paresthesias and/or dysesthesias, and numbness were noted to be severe.  It was noted that both the femoral and sciatic nerves were involved, in both lower extremities, to moderate degrees.  It was stated that the Veteran also had IVDS of the thoracolumbar spine, resulting in at least 6 weeks of incapacitating episodes over the past 12 months.  He used a cane constantly and a walker occasionally to ambulate.  The examiner stated that the Veteran's thoracolumbar spine disability did not impact his ability to work.  

On a VA examination of the spine in February 2014, the examiner diagnosed Lumbar strain with degenerative scoliosis and degenerative disc disease, left leg radiculopathy associated with lumbar strain; and thoracolumbar spine fusion, T9 to S1.  The Veteran stated that since his last VA examination, his back was the same.  He had daily pain, with good days and really bad days.  He reported numbness and shooting pain to left leg several times a month.  Veteran stated he had flare-ups once per week lasting one day; and neuropathy to left leg with numbness and pain, several times per month, lasting one day.  Range of motion testing revealed forward flexion to 20 degrees with 0 degrees of extension and lateral flexion and rotation.  Regarding functional impairment, there was less movement than normal, pain on movement, and interference with sit stand, and/or weight-bearing.  The examiner was unable to express the additional impairment in terms of degrees.  

Reflexes were hypoactive in the left knee and ankle, due to radiculopathy.  Reflexes were normal on the right.  Sensory examination was normal except the lower leg/ankle and foot/toes, on the left.  The Veteran had radiculopathy, with moderate numbness in the left lower extremity.  It was noted that he had IVDS, with no incapacitating episodes over the past 12 months.  He used a walker regularly, due to lumbar spine condition.  

The examiner also remarked that the Veteran stated that he could not perform side bending or rotation to the left or right during examination, but he was observed rotating spine to the right while getting dressed and tucking in his shirt.  The examiner could not estimate the degree without resort to speculation.  

In March 2014, the Veteran stated that he had fallen three times in the past 12 months, two times requiring a doctor's care.  In support, he submitted medical records show that he had fallen in January 2014 by slipping, and in March 2013, on getting out of a chair.

Several VA treatment records dated throughout 2015 note the Veteran to be walking slowly with a cane, and with a stiff, upright back.  

On a VA examination in October 2016, the Veteran was diagnosed as having post-lumbar spine surgery residual lumbar strain, and degenerative joint disease of the thoracolumbar spine with left sciatica.  The Veteran stated that his back was in pain, and that his activities were limited.  The Veteran reported pain, fatigue, weakness, lack of endurance and incoordination.  He said he could not drive more than a mile, or stand in line.  On examination, the Veteran was able to forward flex to 40 degrees, and extend to 30 degrees.  For all lateral movements, the Veteran stated that he was unable to perform these actions.  He had pain with weight-bearing. He had moderate tenderness to palpation in the back.  There was no guarding or spasm.  Strength was 5/5, with no atrophy.  Reflexes were 2+.  Straight leg raising was negative on the right and positive on the left.  He did not have ankylosis.  He had IVDS, with no incapacitating episodes over the past 12 months.  He reportedly used a cane all the time, and a walker regularly, when he needed to walk increased distances.  

The examiner reported the findings of lumbar and thoracic myelograms, dated in May 2015, which the Veteran had brought to the examination.  The lumbar myelogram revealed no significant extradural defects; suboptimal filling of the left L5 root sleeve; no instability at any level.  The thoracic spine revealed mild accentuation of the normal thoracic kyphosis, no significant extradural defects or instability.  The CT scan resulted in an impression of disc protrusion toward left L5-S1, which may encroach upon the L5 root.  There was asymmetric neural foraminal narrowing on the left at L5-S1.  There were extensive postoperative changes with degenerative changes, with suspected solid fusion.  The examiner stated that the Veteran's thoracolumbar spine condition did not impact his ability to work, because he had been a manager and reported that he worked at a desk, and his low back condition did not affect his ability to work.   

In a request for clarification, the examiner stated that it would be mere speculation to state the prior examination severity since 2010, since those examinations were conducted by others.  The examination was taken with weight-bearing, and only forward flexion and extension were tested because the Veteran stated he could not due lateral motions.  The Veteran did not have a flare-up at the time of the examination, so this could not be tested.  

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating schedule includes a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings are currently in effect, with a 20 percent rating effective March 9, 2010, and a 40 percent rating effective July 1, 2013.  In addition, a temporary total (100 percent) convalescent rating was assigned for the period from September 8, 2010, through December 31, 2011.  

For the period prior to July 1, 2013, a 20 percent rating was in effect for degenerative disc disease of the lumbar spine, excluding the period during which a temporary total rating was in effect.  For a higher rating under the general formula, his symptoms must more closely approximate forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.7 (Where there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.).  

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  Nevertheless, when evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).    

For the period prior to the back surgery, the Veteran's forward flexion was to 50 degrees in May 2010, and to 90 degrees in August 2010.  His combined range of motion was to 95 degrees, and to 115 degrees.  Thus, a rating in excess of 20 percent was not warranted on the basis of limitation of motion.  In addition, although he had scoliosis, that abnormality is contemplated by the 10 percent rating in effect that the time.  His symptoms of radiation of pain into the left lower extremity, along with numbness and paresthesias, are rated separately.  Specifically, he is in receipt of a separate 20 percent rating for his radiculopathy involving the left lower extremity.  The rating for that condition is not on appeal, but the rating contemplates moderate incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  


Moreover, although the Veteran complained of significant pain during that period, pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The May 2010 examination noted that there was no additional impairment after 5 repetitions.  The Veteran reported moderate impairment during flare-ups.  That examination reflected that there was no additional fatigue, weakness, lack of endurance, incoordination, or other symptoms beyond those contemplated by the 20 percent rating in effect during that period.  The other evidence dated during that period likewise fails to disclose functional impairment beyond that contemplated by the 20 percent rating in effect for that time period.

As noted above, the Veteran underwent surgery of the thoracolumbar and lumbosacral spine.  This involved two separate surgeries performed several days apart, one involving the anterior (front) portion of the spine, and the other involving the posterior (back) part of the spine.  These were significant surgeries, as described above, comprising all spinal segments from T9 through S1.  

The Veteran was afforded three full months of a temporary total convalescent rating after the surgeries, pursuant to 38 C.F.R. § 4.30, terminating December 31, 2010.  During this period, the follow-up treatment records show the progression of his recovery.  On December 7, 2010, it was noted that he was doing well with near complete resolution of his lower extremity pain.  He still experienced occasional spasms and was still undergoing rehabilitation.  On examination, he ambulated with a nonantalgic gait.  He displayed 5/5 strength in the lower extremities.  X-rays showed intact hardware and no loosening of screws.  He was advised that he could discontinue his thoracolumbar brace, and could begin to resume more of his usual activities, while continuing to avoid strenuous activities in excess of bending and lifting more than 30 pounds.  After this, he had 3 more weeks of a convalescent rating, after which there is no evidence indicating that he needed at least an additional month of convalescence, or that he had severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  Accordingly, there is no basis for an extension of the temporary total rating.  See 38 C.F.R. § 4.30.  

After the termination of the temporary total rating, the Veteran continued to do well.  The March 2011 CT scan disclosed a satisfactory appearance of the T9 through iliac spinal axis fusion, with much improvement in the previous severity of scoliosis.  On the 6-month post-surgical follow-up in March 2011, the Veteran reported that he was very happy with how everything had turned out, and was released from follow-up.  

The May 2011 VA examination noted that the Veteran had near complete resolution of left lower extremity pain.  On the May 2011 examination, the Veteran still had some trouble with a burning sensation when bending over.  He also reported numbness and paresthesias (without weakness in the leg or foot), decreased motion, stiffness, and spasms.  He used a cane, but on examination, posture, head position and gait were normal.  He still had scoliosis, but the March 2011 CT scan showed improvement.  He did not have ankylosis.  He had normal muscle tone, with no atrophy.  Active range of motion testing revealed forward flexion to 60 degrees.  The combined range of motion was 155 degrees.  There was no additional loss of motion after repetitions.  He had decreased ability to do chores and to bend over to Velcro his shoes.  He also reported muscle spasms. 

The decreased motion and muscle spasms are contemplated by the 20 percent rating in effect for this period.  Although he still had low back pain at times, his combined range of motion at this point in time was better than it was at any other point during the appeal period on which it was measured.  In particular, his lateral flexion and rotation were improved at this time.  

When seen by Dr. Horvit in March 2013, it was noted that the back pain that had been prior to the back surgery had resolved, but had subsequently recurred over the past 6 months.  This evaluation, primarily for a neurological consult concerning the lower extremities, also noted pain in the lower back, and the Veteran walked with a limp.  When seen at a VA facility in April 2013, the Veteran reported persistent low back pain.  He reported a recent fall due to tripping in March 2013.  Extensive evaluation of the back revealed intact hardware.  He was offered therapy for gait instability, but reported that he had a cane and a walker, although he did not use the walker.  The pertinent assessment was chronic low back pain, neuropathic pain, and left foot pain.  

The VA examination in July 2013 resulted in the assignment of a 40 percent rating, effective the date of the examination.  The significant findings shown on that occasion, such as total range of motion of only 10 degrees, or daily, constant pain, stiffness and instability, were not reported on previous occasions.  Muscle atrophy was not previously shown.  Functional loss was reported as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weightbearing.  Therefore, the Board finds that entitlement to a 40 percent rating prior to July 1, 2013, has not been shown.  

Regarding whether a rating in excess of 40 percent is warranted, effective July 1, 2013, for a higher rating under the general formula, his symptoms must more closely approximate unfavorable ankylosis of the entire thoracolumbar spine.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a , Codes 5235-5243, Note (5). 


The Veteran contends that the fusion of the Veteran's spine from T9 to S1 represents unfavorable ankylosis.  However, despite the fusion, the thoracolumbar spine is not immobilized.  In this regard, although range of motion on the July 2013 VA examination was only 10 degrees of flexion, with no range of motion in other spheres, the February 2014 VA examination revealed flexion to 20 degrees, and in October 2016, flexion was to 40 degrees and extension to 30 degrees.  Some mobility has been continuously present.  Moreover, even if the range of motion of 10 degrees shown in July 2013 were to be considered the functional equivalent of ankylosis, the ankylosis would be favorable, because any fixation is in the neutral position.  On that occasion, the Veteran was able to flex forward to 10 degrees, meaning from the neutral position of 0 degrees to 10 degrees.  Otherwise, he was not able to move from the neutral position to extension, or any lateral position.  Accordingly, any functional equivalent of ankylosis would be favorable, and not fixed in extension or flexion.  Not only that, but there is no indication of any of the associated symptoms of unfavorable ankylosis.  Thus, an evaluation in excess of 40 percent is not warranted on that basis.

The Board observes that passive range of motion and non-weight-bearing motion were not tested.  As indicated above, in a recent decision, the Court held that 38 C.F.R. § 4.59 requires that, whenever possible, musculoskeletal examinations of the joints must include range of motion testing of active motion, passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court also indicated that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in a specific case, "he or she should clearly explain why that is so."  Id.  Here, only active, weight-bearing range of motion was tested.  Before the Correia decision, such was the range of motion testing provided on VA examinations of the spine, and the Board can find no indication where any passive or non-weight-bearing range of motion studies of the back were obtained in any other context, assuming it would be feasible to test the lower back range of motion in those circumstances.  

The Board remanded for an examination compliant with Correia, but the examiner was unable to obtain any more than range of forward flexion and extension.  Moreover, as the Veteran is currently in receipt of a 40 percent evaluation, such testing would not provide a basis for a higher rating, as the a higher rating under the general formula requires unfavorable ankylosis.  The Veteran's spine is clearly shown to be in a neutral, or favorable, position.  The examiner also stated that she was unable to provide the requested information retrospectively, as she had not seen the Veteran on any previous occasion.  Therefore, the Board finds that, under the circumstances of this case, it is not possible to obtain passive or non-weight-bearing range of motion testing of the Veteran's spine.  

Under the general formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  Regarding the right lower extremity, disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  

The Veteran was assigned a separate 20 percent rating for radiculopathy of the left lower extremity, effective March 9, 2010, and the Veteran did not appeal that rating.  Moreover, the medical evidence does not show that the left lower extremity radiculopathy has been more than moderate at any point during the pendency of the claim.  Although the radiculopathy improved following the surgery, to the extent where it was nearly non-existent, it eventually recurred, but not to the point where it has been more than moderate overall.  In this regard, although paresthesias and numbness were noted to be severe in July 2013, the overall nerve involvement was noted to be moderate.  

The July 2013 VA examination also reported that the right lower extremity femoral and sciatic nerves were involved.  However, right lower extremity involvement from spinal radiculopathy was not shown on any other occasion.  A private neurological consult in March 2013 indicated that an underlying polyneuropathy was likely the cause of numbness in both feet.  At that point, there was also some question as to whether the there was some focal cause for the left foot pain as well, rather than the lumbar radiculopathy.  Less than a year after the July 2013 examination, in February 2014, both complaints and abnormal findings were limited to the left lower extremity.  Indeed, as a whole, the history and findings obtained on the July 2013 VA examination were suggestive of a more severe condition than those obtained on any other occasion, including testimony, VA examinations, and private and VA treatment records, both before and after that occasion.  In particular, the evidence as a whole reflects that the Veteran does not have a separately compensable radiculopathy involving the right lower extremity.  Accordingly, the weight of the evidence is against such a rating.  

The Veteran contends that his IVDS should be assigned a separate 60 percent rating based on incapacitating episodes.  First, however, the Board must point out that IVDS may be rated based on the general formula for rating spine conditions, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  

When rated based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

On the May 2011 VA examination report, it was noted the Veteran had had 150 days of incapacitating pain during the past 12 months.  However, it was also noted that he had no incapacitating episodes due to IVDS.  The reason for this difference was not stated, but in an addendum dated in July 2010, the examiner stated that the scoliosis was not related to the Veteran's service-connected lumbar strain.  (VA has determined that scoliosis is part of the service-connected disability picture.)  Notwithstanding these differences, however, the supporting evidence does not reflect that the Veteran had bed rest prescribed by a physician for a period of 4 weeks or more during the 12 months preceding this incident.  Moreover, the 12-month period preceding the examination included the surgery in September 2010, and convalescent period through December 2010.  Even during the convalescent period, the doctor's notes do not indicate that bed rest was prescribed.  

In the July 2013 VA examination report, it was also stated that the Veteran had IVDS of the thoracolumbar spine, resulting in at least 6 weeks of incapacitating episodes over the past 12 months.  The basis for this conclusion was not indicated, and, again, the available treatment records, while showing treatment by a physician, do not reflect any period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician.  It should also be noted that this same examiner reported that the back disability did not impact the Veteran's ability to work.  

None of the other treatment records or examination reports indicate that the Veteran was prescribed a period of bed rest due to acute signs of symptoms of IVDS for 4 weeks or more before July 1, 2013, or 6 weeks or more after that date.  Accordingly, higher rating based on incapacitating episodes is not warranted.  

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar spine disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated, and reflect consideration of imaging and other studies which show the underlying pathology.  The Board finds that these records should be accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Finally, in exceptional cases where schedular ratings are found to be inadequate, consideration of whether to refer for an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) .  The Board finds that the Veteran's back disability picture is contemplated by the rating schedule, which provides for higher evaluations for low back disorders.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  All of the Veteran's symptomatology associated with his back disorder has been taken into account in the current assigned rating.  The left lower extremity radiculopathy is rated separately, as discussed above.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, for the reasons discussed above, the evidence does not more closely approximate the criteria for a higher rating, and the preponderance of the evidence is against the claim for higher rating for a lumbar spine disability.  The rating criteria are adequate, and there are no distinct periods of time during the appeal period during which the lumbar degenerative disc disease would warrant a higher rating.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	(ORDER ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disability prior to July 1, 2013, is denied.

Entitlement to a rating in excess of 40 percent for the Veteran's service-connected low back disability, beginning July 1, 2013, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


